 

Exhibit 10.31

 

 

May 14, 2002

 

 

Andrew Nash

924 Towlston Road

McLean, VA 22102

 

Dear Andrew:

 

BroadVision, Inc. ("BroadVision" or "the Company") is pleased to confirm its
offer to you of the position of Executive Vice President and Chief Operating
Officer within the Executive Team at BroadVision, effective May 14, 2002.  We
are extremely pleased to have you join as a new BroadVision executive and look
forward to the challenges and successes in our path.  Your leadership, past
successes and style demonstrated throughout the recruitment process will allow
us to achieve new and far-reaching dimensions to our business and Worldwide
Organization.  As Executive Vice President and Chief Operating Officer reporting
directly Chief Executive Officer of the Company, you will lead the Worldwide
Sales, Business Development, Marketing and Professional Services organizations.

 

The following outlines the terms of our employment offer to you (the
"Agreement").

 

Compensation and Benefits

 

Your starting Base Salary will be $29,166.66 per month ($350,000.00 per year),
paid on a semi-monthly basis and subject to standard deductions and
withholding.  [If the Company achieves its revenues targets as stated in its
business plan, you will be eligible for an annual bonus of sixty percent (60%)
of your Base Salary, payable as soon as it can be determined that such revenue
targets have been met and subject to standard deductions and withholding.]  You
will receive a signing bonus of $50,000 $12,500 increments over the next four
(4) quarters.  You also will be eligible for salary and stock adjustments at the
next annual review, although no increases are assured.  Your salary will not be
reduced unless by mutual agreement.

 

You will be eligible for the standard BroadVision employee benefits which
include: medical, dental, vision, and prescription package, long-term disability
insurance, group life insurance, participation in our 401(k) Savings Plan,
participation in the Employee Stock Purchase Plan (ESPP), and two weeks accrued
vacation per year (vacation accrued according to length of service).

 

While BroadVision pays for the majority of your medical insurance, should you
choose to participate in the plan, your financial contribution currently will be
approximately 10% of your monthly insurance premium, depending on your benefit
selection.  Benefits start the first of the calendar month after your date of
hire.  You should also note that BroadVision may modify salaries and benefits
from time to time as it deems necessary.

 

--------------------------------------------------------------------------------


 

Relocation

 

You will be eligible for a relocation package as described in Exhibits C and D.

 

Stock Option

 

In addition to the above, you will be recommended to a grant of an option to
purchase 3,375,000 shares of BroadVision common stock at a fair market value to
be determined at the next meeting of the option committee.  The Option will be
an incentive stock option to the extent permitted by law, the remaining portion
of the Option will be a nonstatutory stock option.  The options vest over four
years based on your continued service with BroadVision: twenty-five percent
(25%) of the shares will vest after the first year of employment and the balance
over the remaining three years on a monthly basis (2.083% of the original grant
amount per month).  The Option will be subject to the terms and conditions of
the BroadVision stock option plan and the form of stock option agreement
pursuant to which the Option is granted.

 

Involuntary Termination Without Cause

 

In the event your employment with BroadVision is terminated due to an
Involuntary Termination Without Cause (as defined below) at any time, you agree
to provide consulting services to BroadVision pursuant to the Consulting Terms
set forth in Exhibit A, and on the Separation Date (as defined in Exhibit A) to
execute a general release substantially in the form attached hereto as Exhibit B
(the "Release").  On the eighth day after you execute the Release, provided you
have not revoked the Release, you will be paid that portion of your bonus under
the Variable Compensation Plan which would have been earned, and become due and
payable, had you been employed for the entire quarter during which the
Separation Date occurs.

 

Change of Control

 

In addition to the foregoing, in the event your employment with BroadVision is
terminated by reason of an Involuntary Termination Without Cause or a Voluntary
Termination for Good Reason (as defined below) within thirteen (13) months
following a Change of Control (as defined below), and subject to your valid
execution of the Release, fifty percent (50%) of the unvested shares subject to
your outstanding stock options and other stock awards granted to you by
BroadVision will become vested and exercisable on the effective date of your
termination of employment.

 

For purposes of this Agreement, Involuntary Termination Without Cause shall mean
your dismissal or discharge for reasons other than Cause.  For this purpose,
"Cause" means the

 

 

2

--------------------------------------------------------------------------------


 

occurrence of any one or more of the following: (i) your conviction of, or plea
of no contest with respect to, any crime involving fraud, dishonesty or moral
turpitude; (ii) your attempted commission of or participation in a fraud or act
of dishonesty against BroadVision that results in (or might have reasonably
resulted in) material harm to the business of BroadVision; (iii) your
intentional, material violation of any contract or agreement between you and the
Company or any statutory duty you owe to BroadVision; (iv) your conduct that
constitutes gross misconduct, insubordination, incompetence or habitual neglect
of duties that results in (or might have reasonably resulted in) material harm
to the business of BroadVision; and (v) persistent unsatisfactory performance of
your job duties; provided, however, that the action or conduct described in
clause (iii), (iv) and (v) above will constitute "Cause" only if such action or
conduct has not been cured by you following BroadVision's written notice thereof
and fifteen (15) days to cure the same.

 

For purposes of this Agreement, Voluntary Termination for Good Reason shall mean
your resignation resulting because one or more of the following are undertaken
by the Company without your express written consent: (i) the assignment to you
of any duties or responsibilities that results in a material diminution in your
function, a material change in your title or a change in your reporting
relationships, as in effect immediately prior to the effective date of the
Change of Control; (ii) material reduction by the Company in your annual base
salary, as in effect on the effective date of the Change of Control or as
increased thereafter; (iii) any failure by the Company to continue in effect any
benefit plan or program, including incentive plans or plans with respect to the
receipt of securities of the Company, in which you were participating
immediately prior to the effective date of the Change of Control (hereinafter
referred to as "Benefit Plans"), or the taking of any action by the Company that
would adversely affect your participation in or reduce your benefits under the
Benefit Plans or deprive you of any fringe benefit that you enjoyed immediately
prior to the effective date of the Change of Control; provided, however, that
Good Reason shall not be deemed to have occurred if the Company provides for
your participation in benefit plans and programs that, taken as a whole, are
comparable to the Benefit Plans; (iv) a relocation of your business office to a
location more than thirty (30) miles from the location at which you performed
your duties as of the effective date of the Change of Control, except for
required travel by you on the Company's business to an extent substantially
consistent with your business travel obligations prior to the effective date of
the Change of Control; or (v) a material breach by the Company of any provision
of any material agreement between you and the Company concerning the terms and
conditions of your employment.

 

 

3

--------------------------------------------------------------------------------


 

For purposes of this Agreement, a Change of Control means the occurrence, in a
single transaction or in a series of related transactions, of any one or more of
the following events:

 

                (1)           any person (within the meaning of Section 13(d) or
14(d) of the Exchange Act of 1934, as amended (the "Exchange Act") becomes the
owner, directly or indirectly, of securities of the Company representing more
than fifty percent (50%) of the combined voting power of the Company's then
outstanding securities other than by virtue of a merger, consolidation or
similar transaction;

 

                (2)           there is consummated a merger, consolidation or
similar transaction involving (directly or indirectly) the Company and,
immediately after the consummation of such merger, consolidation or similar
transaction, the stockholders of the Company immediately prior thereto do not
own, directly or indirectly, outstanding voting securities representing more
than fifty percent (50%) of the combined outstanding voting power of the
surviving entity in such merger, consolidation or similar transaction or more
than fifty percent (50%) of the combined outstanding voting power of the parent
of the surviving entity in such merger, consolidation or similar transaction;

 

                (3)           the stockholders of the Company approve or the
Board of Directors approves a plan of complete dissolution or liquidation of the
Company, or a complete dissolution or liquidation of the Company shall otherwise
occur; or

 

                (4)           there is consummated a sale, lease, license or
other disposition of all or substantially all of the consolidated assets of the
Company and its subsidiaries, other than a sale, lease, license or other
disposition of all or substantially all of the consolidated assets of the
Company and its subsidiaries to an entity, more than fifty percent (50%) of the
combined voting power of the voting securities of which are owned by
stockholders of the Company in substantially the same proportions as their
ownership of the Company immediately prior to such sale, lease, license or other
disposition.

 

Once a Change of Control has occurred for purposed of this Agreement, no future
events will constitute a Change of Control for purposes of this Agreement.

 

Parachute Payments

 

If any payment or benefit you would receive pursuant to a Change of Control from
BroadVision or otherwise ("Payment") would (i) constitute a "parachute payment"
within the meaning of

 

 

4

--------------------------------------------------------------------------------


 

Section 280G of the Internal Revenue Code of 1986, as amended (the "Code"), and
(ii) but for this sentence, be subject to the excise tax imposed by Section 4999
of the Code (the "Excise Tax"), then such Payment shall be equal to the Reduced
Amount.  The "Reduced Amount" shall be either (x) the largest portion of the
Payment that would result in no portion of the Payment being subject to the
Excise Tax or (y) the largest portion, up to and including the total, of the
Payment, whichever amount, after taking into account all applicable federal,
state and local employment taxes, income taxes, and the Excise Tax (all computed
at the highest applicable marginal rate), results in your receipt, on an
after-tax basis, of the greater amount of the Payment not withstanding that all
or some portion of the Payment may be subject to the Excise Tax.  If a reduction
in payments or benefits constituting "parachute payments" is necessary so that
the Payment equals the Reduced Amount, reduction shall occur in the following
order unless you elect in writing a different order (provided, however, that
such election shall be subject to Company approval if made on or after the date
on which the event that triggers the Payment occurs): reduction of cash
payments; cancellation of accelerated vesting of stock awards; reduction of
employee benefits.  In the event that acceleration of vesting of stock award
compensation is to be reduced, such acceleration of vesting shall be cancelled
in the reverse order of the date of grant of your stock awards unless you elect
in writing a different order for cancellation.

 

The accounting firm engaged by BroadVision for general audit purposes as of the
day prior to the effective date of the Change of Control shall perform the
foregoing calculations.  If the accounting firm so engaged by BroadVision is
serving as accountant or auditor for the individual, entity or group effecting
the Change of Control, BroadVision shall appoint a nationally recognized
accounting firm to make the determinations required hereunder.  BroadVision
shall bear all expenses with respect to the determinations by such accounting
firm required to be made hereunder.

 

The accounting firm engaged to make the determinations hereunder shall provide
its calculations, together with detailed supporting documentation, to
BroadVision and you within fifteen (15) calendar days after the date on which
your right to a Payment is triggered (if requested at that time by BroadVision
or you) or such other time as requested by BroadVision or you.  If the
accounting firm determines that no Excise Tax is payable with respect to a
Payment, either before or after the application of the Reduced Amount, it shall
furnish BroadVision and you with an opinion reasonably acceptable to you that no
Excise Tax will be imposed with respect to such Payment.  Any good faith
determinations of the accounting firm made hereunder shall be final, binding and
conclusive upon BroadVision and you.

 

 

5

--------------------------------------------------------------------------------


 

Amendment

 

This Agreement may be modified at any time by BroadVision; provided, however,
that this Agreement may not be amended for thirteen (13) months following a
Change of Control in a manner which reduces the amount of any benefit that may
be provided upon on an Involuntary Termination Without Cause or a Voluntary
Termination for Good Reason or adversely modifies the types of events that will
constitute an Involuntary Termination Without Cause or a Voluntary Termination
for Good Reason for purposes of this Agreement.

 

Other Provisions

 

As a BroadVision employee, you will be required to sign an acknowledgement that
you have read and understand the company rules as described in the company
handbook and intend to abide by these rules and regulations.  You will be
expected to sign and comply with BroadVision's Proprietary Information and
Inventions Agreement.  You will also be required to submit a Form I-9 and
satisfactory documentation regarding your identification and right to work in
the United States no later than three (3) days after your employment begins.

 

In your work for BroadVision, you will be expected not to use or disclose any
confidential information, including trade secrets, of any former employer or
other person to whom you have an obligation of confidentiality.  Rather, you
will be expected to use only that information which is generally known and used
by persons with training and experience comparable to your own, which is common
knowledge in the industry or otherwise legally in the public domain, or which is
otherwise provided or developed by BroadVision.  During our discussions about
your proposed job duties, you assured us that you would be able to perform those
duties within the guidelines just described.

 

You agree that you will not bring onto BroadVision premises any unpublished
documents or property belonging to any former employer or other person to whom
you have an obligation of confidentiality.

 

You shall receive indemnification as a corporate officer of BroadVision to the
maximum extent extended to the other officers of BroadVision.  You will be
required to enter into the BroadVision's standard form of indemnification
agreement, pursuant to which BroadVision agrees to advance any expenses for
which indemnification is available to the extent allowed by applicable law
("Indemnification Agreement").

 

 

6

--------------------------------------------------------------------------------


 

You may terminate your employment with BroadVision at any time and for any
reason whatsoever simply by notifying BroadVision.  Likewise, BroadVision may
terminate your employment at any time, with or without cause or advance notice. 
BroadVision requests that in the event of your resignation, you provide notice
of your resignation two (2) weeks in advance.

 

This Agreement including its Exhibits, together with your stock option
agreement(s), your Proprietary Information and Inventions Agreement, and your
Indemnification Agreement, forms the complete and exclusive statement of your
employment agreement with BroadVision.  It supersedes any other agreements or
promises made to you by anyone, whether oral or written, and it can only be
modified in a written agreement signed by an officer of BroadVision.

 

If you wish to accept employment at BroadVision under the terms set out above
and the Exhibits, please sign and date this letter, and return it to me by May
14, 2002.

 

I look forward to your favorable reply and to a productive and exciting working
relationship.

 

Sincerely,

 

 

/s/ Pehong Chen

Pehong Chen

Chief Executive Officer, BroadVision, Inc.

 

Approved and Accepted by:

 

 

 

/s/ Andrew Nash

 

May 14, 2002

Signature

 

Date

 

 

 

###-##-####

 

 

Social Security Number

 

 

 

 

Exhibit A:

Consulting Terms

Exhibit B:

General Release

Exhibit C:

Summary of Relocation Package

Exhibit D:

Relocation Package Overview

 

 

7

--------------------------------------------------------------------------------


 

EXHBIT A

 

CONSULTING TERMS

 

 

As part of the Agreement, you agree that in the event of an Involuntary
Termination Without Cause (as defined in the Agreement to which this Exhibit A
is attached), you will serve as a consultant to BroadVision under the terms
specified below.  The consulting relationship commences on the date your
employment with BroadVision is terminated (the "Separation Date") and continues
for one year from the Separation Date (the "Consulting Period").

 

                Consulting Services.  You agree to provide consulting services
to BroadVision in any area of your expertise upon request by the Chief Executive
Officer (the "CEO") of BroadVision.  During the Consulting Period, you will
report directly to the CEO, or as otherwise specified by the CEO.  You agree to
exercise the highest degree of professionalism and utilize your expertise and
creative talents in performing these services.  You agree to make yourself
available to perform such consulting services throughout the Consulting Period,
up to a maximum of forty (40) hours per month.

 

                Consulting Fees and Benefits.

 

Consulting Fees.  Provided that you have signed and not revoked the general
release set forth in Exhibit B to the Agreement, the Company will pay you as
consulting fees $$29,166.66 per month (the "Consulting Fees") during the
Consulting Period.

 

Taxes and Withholding.  BroadVision will not withhold from the Consulting Fees
any amount for taxes, social security or other payroll deductions.  BroadVision
will issue you a Form 1099 with respect to your Consulting Fees.  You
acknowledge that you will be entirely responsible for payment of any such taxes,
and you hereby indemnify and hold harmless BroadVision from any liability for
any taxes, penalties or interest that may be assessed by any taxing authority
with respect to all compensation you receive pursuant to the consulting
relationship described herein, with the exception of the employer's share of
social security, if any.

 

Stock Options.  Your outstanding stock options (the "Options") will continue to
vest during the Consulting Period in accordance with the terms and conditions of
the stock option plan and stock option agreement(s) pursuant to which the
Options were granted.  You will have three (3) months to exercise any vested
portion of the Options following the end of the Consulting Period.  If the
Options were incentive stock options under section 422 of the Internal Revenue
Code of 1986, as amended, at the time of grant, such options will cease being
incentive stock options to the extent such options are exercised more than three
(3) months following your termination of employment with BroadVision.

 

Health Insurance.  As provided by the federal COBRA law and by BroadVision's
current group health insurance policies, you will be eligible to continue your
health insurance benefits at your own expense for up to eighteen (18) months
following the Separation Date and, later, to convert to an individual policy if
you wish.  On the Separation Date, you will be provided with a separate notice
of your COBRA rights.

 

 

1

--------------------------------------------------------------------------------


 

Other Compensation or Benefits.  You acknowledge that, except as expressly
provided herein, you will not receive from BroadVision any additional
compensation (including but not limited to salary or bonuses), severance or
benefits after the Separation Date.

 

                Limitations on Authority.  You will have no responsibilities or
authority as a consultant to BroadVision other than as provided above.  You
agree not to represent or purport to represent BroadVision in any manner
whatsoever to any third party unless authorized by BroadVision, in writing, to
do so.

 

                Other Work Activities.  Throughout the Consulting Period, you
retain the right to engage in employment, consulting, or other work
relationships in addition to your work for BroadVision.  BroadVision will make
reasonable arrangements to enable you to perform your work for BroadVision at
such times and in such a manner so that it will not interfere with other
activities in which you may engage.  In order to protect the trade secrets and
confidential and proprietary information of BroadVision, you agree that, during
the Consulting Period, you will notify BroadVision, in writing, before you
obtain employment with a competitor of BroadVision, perform services for any
business entity competitive with BroadVision, or engage in any other work
activity that is competitive with BroadVision (collectively, "Competitive
Activity").  If you engage in Competitive Activity without BroadVision's express
written consent, BroadVision's obligation to pay you Consulting Fees will cease
immediately, vesting of your Options will cease immediately, and the Consulting
Period will end immediately.  BroadVision will not seek to recover any fees or
benefits provided to you prior to your engagement in Competitive Activity.

 

[End of Exhibit A]

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

GENERAL RELEASE

 

 

I understand that my position with BroadVision, Inc. (the "Company") terminated
effective                                      ,                  (the
"Separation Date").  The Company has conditioned its payment of Consultant Fees,
and payment of a quarterly installment of my bonus under the Variable
Compensation Plan, and accelerated vesting pursuant to the terms of the May 14,
2002, offer letter agreement (the "Agreement") between myself and the Company,
and any agreements incorporated therein by reference, on my signing this
Release.  I understand that, regardless of whether I sign this Release, the
Company will pay me all of my accrued salary and vacation through the Separation
Date, to which I am entitled by law.

 

In consideration of the benefits I am receiving under the Agreement, I hereby
release the Company and its officers, directors, agents, attorneys, employees,
shareholders, parents, subsidiaries, and affiliates from any and all claims,
liabilities, demands, causes of action, attorneys' fees, damages, or obligations
of every kind and nature, whether they are now known or unknown, suspected or
unsuspected, discovered or undiscovered, arising at any time prior to and
including the date I sign this General Release ("Release").  This general
release includes, but is not limited to: all federal and state statutory and
common law claims, claims related to my employment or the termination of my
employment or related to breach of contract, tort, wrongful termination,
discrimination, wages or benefits, claims for any form of equity or
compensation, or claims under the BroadVision, Inc. Severance Benefit Plan.

 

In releasing claims unknown to me at present, I am waiving all rights and
benefits under Section 1542 of the California Civil code, and any law or legal
principle of similar effect in any jurisdiction: Section 1542 provides: "A
general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor."

 

If I am forty (40) years of age or older as of the Separation Date, I
acknowledge that I am knowingly and voluntarily waiving and releasing any rights
I may have under the federal Age Discrimination in Employment Act of 1967, as
amended ("ADEA").  I also acknowledge that the consideration given for the
waiver in the above paragraphs is in addition to anything of value to which I
was already entitled.  I have been advised by this writing, as required by the
ADEA, that:  (a) my waiver and release do not apply to any claims that may arise
after my signing of this Release; (b) I should consult with my attorney prior to
executing this release; (c) I have twenty-one (21) days within which to consider
this Release (although I may choose to voluntarily execute this Release
earlier); (d) I have seven (7) days following the execution of this release to
revoke the Release; and (e) this Release will not be effective until the eighth
day after this Release has been signed by me ("Effective Date").

 

Agreed:

 

Andrew Nash

 

 

 

 

 

Date:

 

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

SUMMARY OF RELOCATION PACKAGE

 

 

The decision to relocate presents an exciting and challenging opportunity both
for you and the Company.  The Company recognizes that relocating may produce
some unexpected expenses and challenges.  To assist in meeting these challenges,
we provide professional assistance to guide you and financial assistance to help
with reasonable expenses associated with your move.  As part of the hiring
package, you are eligible for the greater of all benefits provided under Tier 3
of the BroadVision relocation package, or what is listed below.

 

In addition to the benefits set forth under the Tier 3 policy, BroadVision will
also provide the following:

 

Cash Resettlement Allowance — $4,000 to cover all moving expenses, to be grossed
up for federal and state income taxes and FICA and medicare

 

Pre-move House-hunting Trip — Four house hunting trips for a total of twelve
days

 

New Home Purchase Closing Costs — pursuant to the terms set forth in the policy,
the company will reimburse the greater of $2,000 or actual closing costs to be
grossed up for federal and state income taxes and FICA and medicare

 

Shipping Your Household Goods — pursuant to the terms set forth in the policy,
the company will pay for the shipment of household goods from old location to
new location.  BroadVision will also pay for the insurance of your household
goods up to a value of $250,000.

 

Temporary Storage — actual costs associated with the storage of personal
household goods.

 

Home Sale — Customary seller costs including real estate agent selling expenses.

 

The Tier Three package is designed to provide for the fair and uniform treatment
of all employees.  If, for whatever reason, exceptions to this policy or the
terms set forth in this letter are granted, they must be pre-approved in
writing.

 

Because of the extensive cost to the company resulting from relocation, you will
be required to sign the Relocation Repayment Agreement before any expenses are
incurred.  By executing this Agreement, you are agreeing to repay the Company
the cost of relocation if you voluntarily reign, or are terminated for cause,
within twenty-four (24) months of the effective move date.  Upon termination,
any outstanding amounts due for salary, bonuses, commissions, reimbursement,.
vacation pay, etc. will be applied to the amount owed for relocation expenses. 
If withholding compensation does not cover the total amount owed, a repayment
program will be designed for the remainder of the expenses due the Company.  If
there is a change in control as previously defined in this

 

 

4

--------------------------------------------------------------------------------


 

amount owed for relocation expenses.  If withholding compensation does not cover
the total amount owed, a repayment program will be designed for the remainder of
the expenses due the Company.  If there is a change in control as previously
defined in this letter and your role or employment is affected as a result of a
CIC, you are not required to repay these moving expenses.  The repayment
schedule is as follows:

 

Month 1-12

 

100% repayment

Month 13-24

 

50% repayment

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT D

 

RELOCATION PACKAGE OVERVIEW

 

 

BROADVISION INC.

ANDREW NASH

Relocation Package Overview

 

May 9, 2002

 

Policy Element

 

Tier Three
(Director level or above)

Cash Resettlement Allowance

 

$4,000 to cover all other moving expenses (and those not specifically
reimbursed).  Paid in advance, with no receipts required.

Pre-move House-hunting Trip

 

Four house hunting trips for up to 12 days for employee and dependents. 
Reimbursement for airfare (economy class) and normal business travel expenses.

Travel to new location

 

Airfare for employee and dependents OR reimbursement for mileage (most direct
route) and en-route lodging.

Household Goods shipment

 

Through Company preferred vendor.

Car shipment

 

Up to 2 cars

Temporary Lodging

 

60 days maximum

Meals

 

Not reimbursed

Car Rental

 

Until car arrives or 30 days — whichever occurs soonest

Home Sale

 

Buyer Value Option program through third party provider (tax effective home sale
program).
Dual housing assistance — reimbursement of the lesser of two mortgages, for up
to three months.  This includes customary seller's costs including real estate
agent selling expenses.

Tax Assistance?  If so, which items?

 

Relocation expenses grossed up.

Repayment Terms

 

100% within one year, 50% within 2 years

Other benefits?

 

Third party relocation company to assist with relocation

Rental Assistance

 

Yes, through third party vendor

New Home Purchase Closing Costs
(Best Practice)

 

Reimbursement of the greater of $2,000 or actual closing costs.

 

 

6

--------------------------------------------------------------------------------